Citation Nr: 1411531	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-43 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in September 2009.

In November 2013, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the November 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

The in-service low back pain was acute and resolved.  A chronic low back disability was not manifest during service.  Current low back pathology is unrelated to service.


CONCLUSION OF LAW

Lower back strain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103 A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In compliance with VA duty to notify, the RO provided a pre-adjudication VCAA notice letter in August 2009 regarding service connection for the Veteran's claim.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

In regards to the VA duty to assist, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The evidence of record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and a VA examination report.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was afforded a VA examination in February 2013, and a report of the examination was associated with his claims folder.  The examination is adequate because it addresses the medical evidence of record, the Veteran's assertions, and provides an explanation for all conclusions reached.

The Board notes that the Veteran was also provided an opportunity to set forth his contentions during the November 2013 hearing before the undersigned Veteran's Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the VLJ enumerated the issue on appeal and suggested the submission of potential material evidence, such as post-service examination reports, that may have been overlooked.  The VLJ held the case open for 60 days to allow the Veteran to submit any material evidence, including the examination reports mentioned above.  No evidence was submitted in response.  Information was also solicited regarding the Veteran's lower back, including why he believes he is entitled to service connection for a low back disability.  Therefore, not only were the issues "explained ... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Here, the appellant does not have a chronic enumerated disability and the provisions of 38 C.F.R. § 3.303(b) are not applicable.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service treatment records (STRs) show that in October 1983 the Veteran went to the clinic with complaints of having lower back pain while running and lifting weights.  The examination noted good heel to toe walking and no deformities.  At supine position the Veteran evidenced acute distress.  The examiner found that the Veteran had back pain and medication was prescribed, along with heat and 24-hour rest.  The Veteran returned to the clinic the next day for follow up, as his back was still in pain.  STRs show that no further back were noted in service. 

The Veteran was afforded a VA examination in February 2013 at which time he reported a 4/10 pain at baseline with all weight bearing activities and to moderate impairing level.  With no weight bearing the Veteran stated that he had no pain and no flare ups, just constant weight bearing pain.  The examiner noted that there was no radiation of pain or sensory symptoms.  After three repetitions of motion, flexion decreased to 60 degrees.  The examiner noted that the Veteran had a limitation of his range of motion of his back after repetitive use.  

After examination, the examiner found that the Veteran had a lumbar strain.  The examiner reviewed the Veterans claims file, including the STRs and opined that the Veteran's lumbar strain was less likely than not (less than 50 percent probability) incurred in or caused by the low back pain after lifting weights and running in October 1983.  The examiner explained that there is no nexus of continued care to account for a probable relationship between the Veteran's injury during service and his current symptoms.  Also, the examiner indicated that the Veteran's examination had an element of exaggeration of endorsed history and was inconsistent with straight leg test and a Hoover sign to include some give way on ankle dorsiflexion testing.  

During the hearing before the Board in November 2013, the Veteran stated that he never went to a doctor for treatment concerning his back after service.  He indicated that he took aspirins at different times to see what would take the pain away.  He asserted that he was a bit naïve in the sense that he did not know he was supposed to seek treatment.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against the claim.

The Board acknowledges that the STRs demonstrate that the Veteran, twice, complained of back pain in service.  However, the STRs otherwise lacked a showing of back complaints.  Also, the Board notes that the Veteran never received treatment for back pain after service.  Moreover, the February 2013 VA examiner reviewed the claims file, examined the Veteran, and provided adequate rationale for his opinion that there was no nexus between the current back strain and the Veteran's injury while in service.  

The Board finds that the February 2013 VA medical opinion is probative, and consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran is competent to report that he has had on-going back pain and when the pain started.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.  Whether the symptoms the Veteran experienced in service or following service are related to any current lower back strain requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has a lower back strain that is due to his period of service, particularly lifting weights and running, as a lay person, he is not shown to possess any specialized training in the medical field.  

For the reasons set forth above, the Board finds the February 2013 medical opinion by the VA examiner to be of greater probative value and more credible than the Veteran's lay contentions regarding the etiology of his lower back disability.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic low back disability in service. The more probative medical evidence establishes that there is no link to service.  Furthermore, we again note that the hearing established that there were outstanding medical documents (records conducted with his employment).  The appellant has elected to not submit such records.  We attach a negative inference from his decision to not submit the evidence.  The duty to assist is not a one way street or a blind alley.  The weight of the probative evidence establishes that the Veteran's lower back strain is not related to service.  Accordingly, service connection for a lower back disability is not warranted. 

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Entitlement to service connection for a lower back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


